DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on September 24, 2021.  Claims 1 and 11 were amended.  No claims were cancelled or added.  Thus, claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 1, lines 11-12 of claim 1 were amended to recite the phrase “…representing the magnetic feature input to the magnetic feature output in accordance with the set of magnetic measured parameters.”  Claim 11 was amended similarly.  This is the first recitation of the phrase “the magnetic feature input” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Therefore, claim 1, as well as claim 11, is rejected under 35 U.S.C. 112(b).  Appropriate correction is required. 
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Allowable Subject Matter
Claims 1-20 are rejected under 35 U.S.C. 112(b), but would be allowable if rewritten to overcome the outstanding rejections under section 112.
The primary reason for the indicated allowability of claim 1, as well as claim 11, is that, in combination with the other claim elements, computing an output error based on comparing a magnetic input feature in accordance with the set of magnetic measured parameters to a magnetic output feature generated at the output layer, the magnetic output feature being generated at least in part based on a matrix of weights associated with at least a first neural network layer representing the magnetic feature input to the magnetic feature output in accordance with the set of magnetic measured parameters.  Therefore, claim 1, as well as claim 11, and dependent claims 2-10 and 12-20 would be allowable over the prior art of record if rewritten to overcome the outstanding rejections under section 112.

Response to Arguments
Applicants’ arguments filed on September 24, 2021 have been fully considered but are deemed moot on the new grounds of rejection.  Applicants’ amendments necessitated the new grounds of rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864